DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by MACHIDA (US 20180210207 A1).
	Regarding claim 1, MACHIDA discloses a waveguide comprising a light diffraction unit that diffracts incident light by a multiplex-recorded hologram,
	wherein, in the light diffraction unit, a plurality of holograms having different angles with respect to an incident surface of the waveguide are formed, and when certain parallel light beams are incident, different wavelengths are diffracted by the plurality of holograms.
	 [0004] for Then, light exiting from each pixel of the image forming device 111 is incident on the collimation optical system 112, and a plurality of parallel light rays having different incident angles with respect to the light guide plate 121 are generated by the collimation optical system 112, and are incident on the light guide plate 121. see also [0101] for 
it is possible to set a configuration in which P types of interference fringes are formed on one hologram diffraction grating film in order to deal with the diffractive reflection of the P types of light rays having P types of different wavelength bands (or wavelengths). Alternatively, for example, a structure may be adopted in which a reflective volume hologram diffraction grating film diffractively reflecting light having a red wavelength band (or wavelength) is disposed on a first light guide plate, a reflective volume hologram diffraction grating film diffractively reflecting light having a green wavelength band (or wavelength) is disposed on a second light guide plate, a reflective volume hologram diffraction grating film diffractively reflecting light having a blue wavelength band (or wavelength) is disposed on a third light guide plate, and the first light guide plate, the second light guide plate, and the third light guide plate may be laminated with a gap.


	Regarding claim 2, MACHIDA discloses the waveguide according to claim 1, further comprising a transmission-type incident prism.
[0106] In addition, in a case where color image display is performed, and the light source is configured of the red light emitting element, the green light emitting element, and the blue light emitting element, for example, it is preferable to perform color synthesis by using a cross prism. Examples of the scanning unit are capable of including a micro electro mechanical systems (MEMS) including a micro mirror which is capable of performing horizontal scanning and perpendicular scanning with respect to light exiting from the light source, for example, rotating the light in a two-dimensional direction, or a Galvano mirror.

	Regarding claim 3, MACHIDA discloses the waveguide according to claim 1, further comprising an internal plane reflection prism.
[0106] In addition, in a case where color image display is performed, and the light source is configured of the red light emitting element, the green light emitting element, and the blue light emitting element, for example, it is preferable to perform color synthesis by using a cross prism. Examples of the scanning unit are capable of including a micro electro mechanical systems (MEMS) including a micro mirror which is capable of performing horizontal scanning and perpendicular scanning with respect to light exiting from the light source, for example, rotating the light in a two-dimensional direction, or a Galvano mirror.

Allowable Subject Matter
Claims 6-11 are allowed.
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIRA MONSHI/           Primary Examiner, Art Unit 2422